DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 12 July 2021 and on 3 August 2021. The August claim set are the claims being referred to in the instant Office Action while the July response are the arguments being referred to in the instant Office Action. Examiner acknowledges Claims 3, 4, 15, and 16 have been cancelled.

Response to Arguments
Applicant’s arguments, with respect to Claims 2-7, 9, and 14 - 20 have been fully considered and are persuasive.  The previous 112(b) Rejection of Claims 2 – 7, 9, and 14 - 20 has been withdrawn. 
Applicant's arguments with respect to the Prior Art Rejection have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues McKelvey’s paper has nothing to do with collecting a sample and transferring the sample to a mass spectrometer through electrospray ionization when a potential is applies to the inlet of the mass spectrometer. Examiner respectfully disagrees.
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.
First, note the limitation “wherein the sample is transferred to a mass spectrometer through electrospray ionization when a potential is applied to an inlet of 
Regarding Claim 1, Applicant also argues as both of Saha-Shah’s barrels of the pipette are filled with PFD, neither is filled with an aqueous solution having a reagent, thus failing to meet the instant claim limitations. Examiner respectfully disagrees.
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.
Saha-Shah’s theta pipette is capable of containing an aqueous solution having a reagent, thus meeting the instant claim limitations as an aqueous solution having a reagent does not import a specific structural limitation pertaining to either barrel.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 5 - 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 1 sets forth a machine (theta pipette) but recites “wherein a negative pressure is applied to aspirate the aqueous solution from first inner barrel to the second inner barrel to mix the 
Claims 13, 14, and 17 – 20 are is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 13 sets forth a machine (assembly for analyzing a sample) but recites “wherein a negative pressure is applied to aspirate the aqueous solution from first inner barrel to the second inner barrel to mix the sample with the reagent” without reciting structure to perform these method steps. As such, Claim 13 recites both a process and a machine, thus reciting non-statutory subject matter.
Claims dependent upon a rejected claim are therefore rejected as well.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21, recites a “syringe pump”. At the time the application was filed, the specification did not disclose a syringe pump, only a syringe. As such, the limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention and rises to NEW MATTER.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 5 – 9, 13, 14, and 17 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim sets forth a theta pipette but also recites method steps (see 101 Rejection above) without their required accompanying structure. First, it is unclear as to what structural limitations these method steps import into the claim, thus rendering the claim indefinite. Furthermore, it is unclear whether infringement occurs when one creates a theta pipette that allows the user to apply negative pressure and transfer the sample or whether infringement occurs when a user actually applies negative pressure and transfers the sample, thus rendering the claim indefinite. See MPEP 2173.05(p).II.
Regarding Claim 13, the claim sets forth an assembly for analyzing a sample but also recites method steps (see 101 Rejection above) without their required accompanying structure. First, it is unclear as to what structural limitations these method steps import into the claim, thus rendering the claim indefinite. Furthermore, it is unclear whether infringement occurs when one creates an assembly that allows the user to apply negative pressure or whether infringement occurs when a user actually applies negative pressure, thus rendering the claim indefinite. See MPEP 2173.05(p).II.
Claims dependent on a rejected claim are therefore rejected as well.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKelvey, Kim, Michael A. O'Connell, and Patrick R. Unwin. "Meniscus confined fabrication of multidimensional conducting polymer nanostructures with scanning electrochemical cell microscopy (SECCM)." Chemical Communications 49.29 (2013): 2986-2988.
Regarding Claim 1, McKelvey discloses a theta pipette (Figure 1) [Abstract] comprising: 
an outer barrel (outer barrel seen in Figure 1A) defining a cavity (inside of said outer barrel), wherein the outer barrel is configured to puncture and aspirate a sample from a cell (the outer barrel is capable of puncturing a cell due to its conical shape is capable of aspirating a sample from a cell e.g. via capillary action or a pump attached to its top; See MPEP 2114.I. and 2114.II.) (Figure 1), 
a first inner barrel positioned within the cavity of the outer barrel (left barrel as in Figure 1) and containing an aqueous solution containing a reagent (the first inner barrel is capable of containing an aqueous solution containing a reagent; See MPEP 2114.I. and 2114.II.), wherein an electrode is inserted into the aqueous solution (electrode QECE1 is inserted into whatever solution/fluid is located in the first inner barrel) (Figure 1), and 
a second inner barrel positioned within the cavity of the outer barrel (right barrel as seen in Figure 1) and containing an immiscible phase solution (the second inner barrel is capable of containing an immiscible phase solution; See MPEP 2114.I. and 2114.II.), the second inner barrel positioned adjacent the first inner barrel (Figure 1),

wherein the sample is transferred to a mass spectrometer through electrospray ionization when a potential is applied to an inlet of the mass spectrometer (this limitation does not appear to further limit the theta pipette in any matter and McKelvey’s structure is capable of this limitation; See MPEP 2114.I. and 2114.II.)
While McKelvey does not teach the claimed fluids present in the inner barrels and some of the functional limitations as described above, McKelvey teaches all of the structural limitations of the claims and McKelvey’s inner barrels are capable of containing the claimed fluids, thus meeting the instant claim limitations. See MPEP 2114.I. and MPEP 2114.II.
Regarding Claim 2, McKelvey discloses the second inner barrel is capable of containing any solution/fluid, including perfluorodecalin. See MPEP 2114.I. and MPEP 2114.II.
Regarding Claim 8, McKelvey discloses the outer barrel has an inside diameter of approximately 100 nanometers to 1 micrometer (Figure 1A).
Regarding Claim 9, McKelvey discloses the first inner barrel is capable of containing any solution/fluid, including the aqueous solution including water. See MPEP 2114.I. and MPEP 2114.II.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 and 13 - 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saha-Shah, Anumita, et al. "Segmented flow sampling with push–pull theta pipettes." Analyst 141.6 (2016): 1958-1965., in further view of Ouyang et al. (US 2016/0351381)
Regarding Claim 1, Saha-Shah discloses a theta pipette, in at least Figures 1a – 1c, comprising: 
an outer barrel (outermost barrel as seen in Figures 1a, 1b) defining a cavity (cavity present in the outermost barrel) (Figures 1a – 1c), wherein the outer barrel is configured to puncture (due to its conical shape) and aspirate a sample from a cell (the barrel is capable of aspirating a sample from a cell as it is capable of aspiration) (Page 1959),
 a first inner barrel positioned within the cavity of the outer barrel (left barrel containing sample as seen in Figure 1a) and containing an aqueous solution (the segments are aqueous; Page 1959) containing a reagent (Allium cepa) (Page 1959), and 
a second inner barrel positioned within the cavity of the outer barrel (right barrel as seen in Figure 1a) and containing an immiscible phase solution (immiscible PFD; 
wherein negative pressure is applied to aspirate the aqueous solution from the first inner barrel to the second inner barrel to mix the sample with the reagent (Saha-Shah’s structure is capable of this limitation; See MPEP 2114.I. and 2114.II.), and
wherein the sample is transferred to a mass spectrometer through electrospray ionization when a potential is applied to an inlet of the mass spectrometer (this limitation does not appear to further limit the theta pipette in any matter and Saha-Shah’s structure is capable of this limitation; See MPEP 2114.I. and 2114.II.)
Saha-Shah discloses electrospraying the aqueous solution in the pipette (Page 1961), but fails to expressly disclose wherein an electrode is inserted into the aqueous solution.
Ouyang teaches inserting an electrode in a capillary so that an electrospray can be generated [0062] (Figure 1B).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to include an electrode inserted into the aqueous solution for the benefit of providing the voltage required to electrospray the solution so that the solution can be analyzed by a mass spectrometer, as taught by Ouyang [0062].

Regarding Claim 2, Saha-Shah discloses the immiscible phase solution includes perfluorodecalin (PFD) (Page 1958).
Regarding Claim 5, Saha-Shah discloses the outer barrel includes a tip (Figure 1b), and a meniscus of the first inner barrel contacts the tip of the outer barrel (Figure 1a).
Regarding Claim 6, Saha-Shah discloses the outer barrel includes a tip (Figure 1b), and a meniscus of the second inner barrel contacts the tip of the outer barrel (Figure 1a).
Regarding Claim 7, Saha-Shah discloses the meniscus of the first inner barrel and the meniscus of the second inner barrel are configured to enable electrospray ionization of the sample when potential is applied to a mass spectrometer inlet (Page 1960).
Regarding Claim 8, Saha-Shah discloses the outer barrel has an inside diameter of approximately 100 nanometers to 1 micrometer (Figures 1b, see scale).
Regarding Claim 9, Saha discloses the aqueous solution include water (water from Milli-Q purification system) (Page 1959).
Regarding Claim 13, Saha-Shah discloses an assembly for analyzing a sample, in at least Figures 1a – 1c and pg 1959-1960), the assembly comprising: 

a theta pipette (Figures 1a – 1c) comprising: 
an outer barrel (outermost barrel as seen in Figures 1a, 1b) defining a cavity (cavity present in the outermost barrel) (Figures 1a – 1c), wherein the outer barrel is configured to puncture (due to its conical shape) and aspirate a sample from a cell (the barrel is capable of aspirating a sample from a cell as it is capable of aspiration) (Page 1959),
a first inner barrel positioned within the cavity of the outer barrel (left barrel containing sample as seen in Figure 1a) and containing an aqueous solution (the segments are aqueous; Page 1959) containing a reagent (Allium cepa) (Page 1959), and 
a second inner barrel positioned within the cavity of the outer barrel (right barrel as seen in Figure 1a) and containing an immiscible phase solution (immiscible PFD; Page 1958), the second inner barrel positioned adjacent the first inner barrel (Figure 1a, 1b), wherein the second inner barrel is configured to collect the sample through pressure actuation (Saha-Shah’s theta pipette is connected to pressure actuation, Pg 1959, and is structurally capable of collecting the sample; See MPEP 2114.I. and MPEP 2114.II.), wherein negative pressure is applied to aspirate the aqueous solution from the first inner barrel to the second inner barrel to mix the sample with the reagent (Saha-Shah’s structure is capable of this limitation; See MPEP 2114.I. and 2114.II.), and
a mass spectrometer (Bruker MicrOTOF mass spectrometer) (Page 1959) having an inlet (inlet) (1960), wherein the sample is transferred to the inlet of the mass 
Saha-Shah teaches electrospraying the aqueous solution in the pipette (Page 1961), but fails to expressly disclose wherein an electrode is inserted into the aqueous solution.
Ouyang teaches inserting an electrode in a capillary so that an electrospray can be generated [0062] (Figure 1B).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to include an electrode inserted into the aqueous solution for the benefit of providing the voltage required to electrospray the solution so that the solution can be analyzed by a mass spectrometer, as taught by Ouyang [0062].
Saha-Shah teaches all of the structural limitations of the claims except for the claimed electrode and Saha-Shah’s inner barrels are capable of containing the claimed fluids, thus meeting the instant claim limitations except for the claimed electrode. See MPEP 2114.I. and MPEP 2114.II.
Regarding Claim 14, Saha-Shah discloses the immiscible phase solution includes perfluorodecalin (PFD) (Page 1958).
Regarding Claim 17, Saha-Shah discloses the outer barrel includes a tip (Figure 1b), and a meniscus of the first inner barrel contacts the tip of the outer barrel (Figure 1a).
Regarding Claim 18, Saha-Shah discloses the outer barrel includes a tip (Figure 1b), and a meniscus of the second inner barrel contacts the tip of the outer barrel (Figure 1a).
Regarding Claim 19, Saha-Shah discloses the meniscus of the first inner barrel and the meniscus of the second inner barrel are configured to enable electrospray ionization of the sample when potential is applied to a mass spectrometer inlet (Page 1960).
Regarding Claim 20, Saha discloses the aqueous solution includes water (water from Milli-Q purification system) (Page 1959).

Regarding Claim 21, Saha-Shah discloses an assembly for analyzing a cell sample, in at least Figures 1a – 1c and pg 1959-1960), the assembly comprising: 
a container for housing the cell sample (the sample is a solution and therefore is inherently present in a container) (Page 1959), 
a theta pipette (Figures 1a – 1c) comprising: 
an outer barrel (outermost barrel as seen in Figures 1a, 1b) defining a cavity (cavity present in the outermost barrel) (Figures 1a – 1c) and having a tip (tip as shown in Figures 1a – 1c), wherein the tip of the outer barrel is configured to puncture the cell sample (the tip of the outer barrel is capable of puncturing a cell sample due to its conical shape)(Figures 1a- 1c),
a first inner barrel positioned within the cavity of the outer barrel (right barrel containing sample as seen in Figure 1a) and containing an aqueous solution containing 
a second inner barrel positioned within the cavity of the outer barrel (left barrel as seen in Figure 1a) having an upper end (end opposite the tip as seen in Figure 1a) and containing an immiscible phase solution (immiscible PFD; Page 1958), the second inner barrel positioned adjacent the first inner barrel (Figure 1a, 1b), 
a tubing (polyethylene tubing) having a first end and a second end (inherently having two ends) (Page 1959),
a stainless steel needle (BD PrecisionGlide Needle) inserted into the upper end of the second barrel to form a microfluidic channel (Page 1959),
a syringe pump (NE-1600), wherein the first end of the tubing is sealably connected to the upper end of the second inner barrel, where the second end of the tubing is sealably connected to the syringe pump, and wherein the syringe pump generates a negative pressure to aspirate the sample into the second barrel (Page 1959), and
a mass spectrometer (Bruker MicrOTOF mass spectrometer) (Page 1959) having an inlet (inlet) (1960), wherein the reagent contained in the aqueous solution in the first inner barrel reacts with the cell sample in the second inner barrel at a meniscus formed at the tip of the outer barrel (as fluid interface occurs between the fluids contained in the respect inner barrels, any reaction would occur at the meniscus formed at the tip of the outer barrel) (Figure 1a). See MPEP 2114.I. and MPEP 2114.II.

Ouyang teaches inserting an electrode in a capillary so that an electrospray can be generated [0062] (Figure 1B).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to include an electrode inserted into the aqueous solution for the benefit of providing the voltage required to electrospray the solution so that the solution can be analyzed by a mass spectrometer, as taught by Ouyang [0062].
Saha-Shah teaches all of the structural limitations of the claims except for the claimed electrode and Saha-Shah’s inner barrels are capable of containing the claimed fluids, thus meeting the instant claim limitations except for the claimed electrode. See MPEP 2114.I. and MPEP 2114.II.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856